Citation Nr: 9929990	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  94-32 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
abuse as secondary to service connected post-traumatic stress 
disorder (PTSD).

2.  Entitlement to extension of a temporary total disability 
rating based on a period of hospitalization and convalescence 
beyond October 31, 1992.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from January 1967 to 
August 1970.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Denver, Colorado, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
issues of entitlement to service connection for drug and 
alcohol abuse as secondary to service connected PTSD and 
entitlement to extension of a temporary total disability 
rating based on a period of hospitalization and convalescence 
were denied by the Board in August 1997.  The veteran 
appealed his case to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In September 1998, representatives of the veteran and of the 
Secretary of VA filed with the Court a joint motion for 
remand.  The representatives moved to vacate and remand the 
Board's August 1997 decision as to those issues.  The Court 
granted the joint motion in January 1999.  

The issues of entitlement to and increased rating for PTSD 
and entitlement to a total disability rating based on 
individual unemployability were also before the Board in 
August 1997.  Those issues were remanded by the Board and 
were not a part of the veteran's appeal to the Court.  In its 
August 1997 the Board also denied the issues of entitlement 
to compensable ratings for recurrent cellulitis with 
furunculosis, residuals of a nasal fracture with septal 
repair and residuals of a fracture of the left great toe.  
Those issues were specifically abandoned by the parties in 
the joint motion.

The issue of entitlement to extension of a temporary total 
disability rating based on a period of hospitalization and 
convalescence will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran has a history of drug abuse and has been 
diagnosed as having an alcohol abuse problem (sometimes in 
remission).

2.  Alcohol and substance dependence was caused by or 
proximately due to his service connected post-traumatic 
stress disorder.


CONCLUSIONS OF LAW

1.  The veteran has alcohol and substance dependence, which 
were caused by or proximately due his service connected post-
traumatic stress disorder.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.310(a) (1998). 

2.  The criteria for payment of disability compensation 
benefits for alcohol and substance dependence are not met.  
38 U.S.C.A. § 1110 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reveal no evidence of drug or alcohol 
abuse and none was shown on the separation examination in 
August 1970.

The veteran was hospitalized at a VA facility from November 
to December 1988 for an alcohol and drug treatment program.  
At the time of admission he reported that he began drinking 
when he was 16 years old.  He stated that alcohol and drugs 
had been a problem since he was in Vietnam in 1970.  He 
reported that he drank a half case of beer or more daily and 
that he had experienced blackouts, tremors and delirium 
tremens on one occasion.  He reported having been addicted to 
heroin from the time he was in Vietnam until 1976.  He stated 
that he had used amphetamines, but not since 1972.  He had 
used cocaine, most recently in 1987.  He stated that he still 
used marijuana a couple of times a month and that he had used 
Valium and other prescription drugs in recent years.  He 
reported drinking a half a case of beer or more daily.  
Examination revealed that the liver was palpable two finger 
breadths below the right costal margin.  It was noted that he 
was tense and anxious throughout most of his treatment.  He 
completed the treatment program and was discharged.  

On VA psychiatric examination in February 1989 the veteran 
complained of anxiety, nervousness, sleeplessness, heroin 
addiction, alcoholism, inability to relate to people 
socially, neurotic outbursts and a recurrent white pattern in 
his head.  He stated that he could not sleep unless he drank.  
He reported nightmares in which a white screen comes into his 
consciousness which was then replaced by a black pattern.  He 
stated that he did not know if he had flashbacks, but he had 
vivid memories of events in Vietnam.  Examination revealed 
that he was oriented to time, place and person.  Intelligence 
was above average.  Proverb interpretation was abstract.  He 
tended to ramble and become preoccupied when discussing his 
Vietnam experiences.  He showed pressure of association and 
spoke as if the events had occurred yesterday.  The diagnoses 
were PTSD and alcohol dependence.

The veteran was hospitalized at a VA facility from September 
to October 1989 complaining of nightmares, insomnia and 
alcohol use.  Mental status examination revealed that he was 
alert and oriented times three.  He was anxious and guarded.  
Insight and judgment were intact.  He was placed in a PTSD 
program.  The diagnosis was PTSD manifested by recollections, 
dreams, feeling as if event were recurring, distress at 
exposure to events that symbolize traumatic event, avoidance 
of feelings associated with event, avoidance of activities 
that arouse recollection of event, failure to recall 
important aspect of event, loss of interest in significant 
activities, feelings of estrangement, irritability, 
difficulty concentrating, hypervigilance and psychological 
reactivity on exposure to like events.

The veteran was hospitalized at a VA facility from September 
to October 1990 for alcohol treatment.  He stated that he 
first began drinking at the age of 16.  He felt that his 
drinking had been a problem since he was in service.  He 
reported drinking a quart of bourbon a day for two months.  
The veteran completed an alcohol treatment program.  It was 
reported that he remained "immature in retaining a fear of 
life, criticism of not getting what he wants when he wants 
it."  

The veteran was hospitalized at VA facilities from April to 
October 1991 with a diagnosis of PTSD.  Examination revealed 
little anxiety or depression.  He described himself as a 
sociopath.  He reported combat related intrusive thoughts, 
nightmares, hypnopompic phenomena and hypervigilance.  
Diagnoses included PTSD, substance abuse and personality 
disorder.

A report of a medical examination done for the Social 
Security Administration in January 1992 reveals the veteran 
complained of difficulty sleeping, nightmares and intrusive 
thoughts of combat, startle reactions, poor concentration, 
lack of attention to day to day activities, anxiety with 
panic attacks and feeling tense and hyperalert.  He reported 
that he continued to drink alcohol on a regular basis.  He 
reported that he slept from 3:00 or 4:00 a.m. until 10:00 or 
11:00 a.m., cleaned his house and helped his mother with her 
housework, read, watched television and visited with his 
girlfriend while drinking throughout the day.  Examination 
revealed that he had a strong odor of alcohol and appeared to 
be mildly to moderately intoxicated.  He was cooperative, 
verbal and answered questions in a nonguarded way.  His mood 
was not elevated or depressed.  Affect was somewhat flat.  
His thoughts were organized and goal directed with no loose 
associations, tangential thoughts, blocking of thoughts, 
hallucinations or delusions.  There was no evidence of 
significant anxiety.  The diagnosis was PTSD and alcoholism.

The veteran was hospitalized at a VA facility from July 9, 
1992 to August 10, 1992 for treatment of alcohol and 
marijuana dependence, mostly alcohol.  He reported a problem 
with alcohol since 1970 after returning from Vietnam when he 
was constantly drinking.  He stated that his first drink and 
his first intoxication were at the age of 15 or 16.  He 
reported that after entering the military he did not drink 
much until he was in Vietnam where he drank about 8 beers per 
day and became a heroin addict.  It was reported that he had 
been drinking a quart per day for three months.  He denied 
delirium tremens.  He reported auditory hallucinations and 
formication.  He reported frequent blackouts.  Examination 
revealed that he was oriented to date, time, place and 
circumstance.  Memory was intact.  Intelligence was above 
average and affect was appropriate.  Judgment was impaired.  
He was transferred to another VA facility for a PTSD program.

On August 11, 1992 the veteran was admitted to a VA PTSD 
program.  He remained in that program until October 4, 1992 
when he returned from an authorized absence with evidence of 
drinking alcohol.  He was transferred to an alcohol treatment 
program on October 5, 1992.  On October 23, 1992 he was 
returned to the PTSD program.  The record shows that he was 
discharged from the hospital on November 2, 1992.

The hospital report for the period from October 5 to October 
23, 1992 reveals that on admission to the hospital the 
veteran stated that he was forced to be admitted by the 
domiciliary after he went on a pass, drank some beer and 
failed a breathalyzer.  He was admitted for addiction 
treatment.  Although a diagnosis of PTSD was among those 
listed, the hospital report for that period of 
hospitalization shows only treatment for addiction.

The veteran was hospitalized at a VA facility from February 
to March 1993 for treatment of alcohol dependence.

The veteran was hospitalized at a VA facility from August to 
September 1993 following an overdose of prescription 
medication.  He complained of severe anxiety and panic 
attacks.  Examination revealed that his speech was rational, 
focused and quite descriptive.  There were some ideas of 
reference with suspiciousness.  He reported recurrent 
intrusive bad dreams, brief dissociation, flashbacks, 
hyperalertness and poor control over his temper.  He was 
oriented in three spheres and his memory was fair.  
Intelligence was average and insight and judgment were not 
impaired.  Diagnoses were PTSD with anxiety and alcohol and 
substance abuse.

The veteran testified at a hearing at the RO in January 1994.  
He stated that when he began the alcohol treatment program in 
October 1992, he stayed in the same hospital room in the PTSD 
unit of the hospital and continued his group classes and 
individual therapy for PTSD.  He also stated that after his 
hospitalization he continued to attend two group sessions 
weekly.

The veteran was hospitalized at a VA facility for two days in 
June 1994 for treatment of an overdose of medication and 
alcohol.  After transfer from intensive care he refused 
psychiatric consultation and was discharged from the hospital 
against medical advice.  

The veteran was hospitalized at a VA facility from September 
to November 1994 complaining of depression, domestic 
violence, nightmares, intrusive thoughts, rage, anger and 
exaggerated startle response with hypervigilance.  He 
reported that while in Vietnam he became addicted to heroin 
and other drugs.  He related that after service he had a long 
interval of alcohol and drug dependence during which he had 
100 jobs.  Examination revealed that he was chronically tense 
and anxious.  He was alert, oriented and coherent.  He did 
not appear to be particularly anxious or depressed.  During 
hospitalization he made frequent demands for medication and 
privileges.  Diagnoses included PTSD, antisocial type 
personality disorder, alcohol dependence in remission since 
mid 1994 and polysubstance dependence in remission for an 
unspecified time.

The veteran was hospitalized at a VA facility from February 
to March 1995 for brain wave therapy.  Examination revealed 
that he was emotionally upset due to marital problems and 
PTSD.  He complained of nightmares and intrusive memories and 
thoughts of Vietnam.  He was hyperalert.  Affect was markedly 
depressed and he was emotionally labile.  Diagnoses included 
PTSD, depression, alcohol abuse and polysubstance abuse.

On VA psychiatric examination in October 1995 it was reported 
that the veteran had been working on a part time basis.  He 
stated that he had been sober since an automobile accident in 
April.  He complained of panic, feeling out of control and 
symptoms of PTSD.  He reported poor concentration and crying 
spells.  Examination revealed that he did not speak in a goal 
directed manner.  He was tangential.  He hesitated in 
answering questions.  He was rather concrete in his use of 
language.  Cause and effect thinking was maintained.  He was 
oriented to person, place and time.  Recent and remote memory 
was intact.  Judgment seemed adequate.  The examiner opined 
that it was hard to attribute the veteran's alcohol abuse to 
PTSD, since he had had ample opportunity to learn other means 
for coping with his dilemma.  He also stated that the veteran 
was unemployable because he could not rest, was quite 
irritable and had difficulty getting along with people.  He 
could not concentrate and sustain concentration.  He also 
noted that the veteran was at a lower level of functioning 
because of an automobile accident earlier in the year.  The 
diagnosis was PTSD with alcohol abuse in remission and a 
personality disorder.

A medical opinion was obtained through an independent medical 
expert in response to the following question:

Is the veteran's abuse of alcohol or 
drugs proximately due to or the result of 
his service connected PTSD?

In response to that question the specialist offered the 
opinion that the veteran was predisposed to alcohol and 
substance abuse, was stressed at an early age due to his 
combat experience and proceeded to develop a pattern of 
substance abuse of a duration and chronicity and resistance 
to treatment that is profound.  He stated that if the veteran 
did not have PTSD, he probably would have developed a chronic 
alcohol or drug abuse syndrome, but probably not with the 
severity or resistant level that he had shown.  He offered a 
primary diagnosis of PTSD which he stated was followed 
closely by chronic alcohol dependency.

Service connection may be granted for a disability which is 
incurred in or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for a disability which is proximately due to or the 
result of a service connected disability.  38 C.F.R. 
§ 3.310(a) (1998).  

The veteran developed alcohol and substance dependence during 
or after service.  The record contains a medical opinion of 
an IME to the effect that his alcohol and substance 
dependence was made more severe and resistant as a result of 
his service connected post-traumatic stress disorder.  That 
medical opinion provides a basis for granting service 
connection for alcohol and substance dependence in this case 
on the basis that the condition was aggravated by the 
veteran's service connected PTSD.  

In this regard, however, the Board notes that § 8052 of Pub. 
L. No. 101-508, the Omnibus Budget Reconciliation Act of 
1990, amended 38 U.S.C. §§ 1110 and 1131 to prohibit payment 
of compensation for any disability resulting from the 
veteran's own abuse of alcohol or drugs.  VAOPGCPREC 2-97.  
Thus, the law precludes payment of compensation benefits 
based on the grant of service connection for alcohol and 
substance dependence in this case.  However, the General 
Counsel of the VA has determined that that provision of the 
law does not preclude entitlement to all such VA benefits 
other than disability compensation where disability, or death 
resulting from such a disability, is secondarily service 
connected under the provisions of 38 C.F.R. § 3.310(a) as 
proximately due to or the result of a service connected 
disease or injury.  VAOPGCPREC 2-98.  

In view of the foregoing, the Board finds that the veteran is 
entitled to service connection for alcohol and substance 
dependence as secondary to his service connected post-
traumatic stress disorder, but that he has no entitlement to 
payment of compensation benefits for that disability.  He is 
entitled to any VA benefit other than disability compensation 
which might flow from a grant of service connection for 
alcohol and substance dependence.



ORDER

Service connection for alcohol and substance dependence as 
secondary to post-traumatic stress disorder is granted.  
Entitlement to payment of compensation benefits for alcohol 
and substance dependence is denied.


REMAND

The veteran was admitted to a VA PTSD program in August 1992.  
On October 5, 1992 he was transferred to an alcohol treatment 
program and on October 23, he was returned to the PTSD 
program.  He was discharged from that program on November 2, 
1992.  He was awarded a total disability rating under the 
provisions of 38 C.F.R. § 4.29 (1998) from August 11, 1992 
through October 31, 1992 on the basis that his treatment for 
PTSD terminated on October 5, 1992 when he was transferred to 
the alcohol treatment program.  He asserts that he continued 
to receive treatment for PTSD while he was in the alcohol 
treatment program and that his total disability rating during 
hospitalization should have continued through November 1992.

In the joint remand it was noted that it did not appear that 
all of the treatment records for the period of 
hospitalization from October 5 to October 23, 1992 were of 
record.  The Board was ordered to obtain those records.  

In view of the foregoing, additional action is necessary 
before a final determination of this claim.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should obtain the complete 
records of the veteran's hospitalization 
at the Knoxville, Iowa VA Medical Center 
from October 5 to October 23, 1992.  
Those records should include doctor's 
orders, nursing notes and any 
consultation reports.

2.  When those records have been 
obtained, the RO should readjudicate the 
veteran's claim for additional benefits 
under the provisions of 38 C.F.R. § 4.29. 

When the above action has been completed, in the event that 
the determination remains adverse to the appellant, the 
claims folder and assembled data should be returned to the 
Board for completion of appellate review after compliance 
with the provisions of 38 U.S.C.A. § 7105 (West 1991 & Supp. 
1997).  No action is required by the appellant unless he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals







